Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 10, 2018

                                    No. 04-17-00112-CV

           GARY BEAVERS CONSTRUCTION, Gary W. Beavers, and Amy Beavers,
                                Appellants

                                              v.

                         Robert W. SKLOSS and Jaclyn H. Nguyen,
                                       Appellees

                    From the 452nd District Court, Edwards County, Texas
                                   Trial Court No. 4048
                       The Honorable Robert Hoffman, Judge Presiding


                                       ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

       The panel has considered the appellant’s Motion for Extension of Time to file Motion for
Rehearing/Reconsideration En Banc, and the motion is GRANTED. The new due date is August
6, 2018.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court